-.-
                       -          ,




               'lOUr lOttar lVfW8                         t0 the aidriOt       MdOT            OOQS~dWatl~  l8
“Junior       CoIlye          Distrlot.'                  bW        8oa8tNOh'ti.b               tblbh l8 aB.M.4
n*rlroa Civil St&tutu,                           for      l      ~lrtrlot oraeea under rJ                 *rtlol.toa
bo knowa 48 a Junior CollegeDlrtrl8t. It mouM     k n88ermuy that 8u0b
dl@trlOt b8 O-t&     fFCD UL iadO~OIId8IltrOhod &fltri8t, Or & Oltr
ubloh &8    W8UWd OOnWOl   of it8 8OhO018,  both h@ti4    8Ortain or+
prty WlUatlOM     and 8ohola8tl8ltta hdmnoSsOtion
                                                .. oly tm
8-m      Or AeiO&   88mi   fistid oitii sWUtO8        a8 UWAdd    @OWXTU
the anation of mob Jdor       Cow      DirtrlOt8ad the rO&&m          ot
tholr rsbokrtlo ant ilrd                                  rfialrr.
         The Other type@ OS rob001 618trlOt lcmpreherdrdr:thla&lb
Artlrlo 88lSh fie?had Civil *8tUtO8, lO awmdbd, 8n ooioa Junior
Collage Distrlotr and county Junior Colhga or Joint County Junior
CoilOgO Virtrlotr, and t&Or* two lh8Oirioai0-   of rob001 dlstrlotr
Or* g0wm04, l8 to their lroatloa inb malntOnano*, bl hotion
8OVM WWi   ttib IO.IttY-tW0
                        Of k tiOi0 mm,                                              l    Udhd,       twiSSd       o hi
ib tUt@ 8.

               6lno 8 tb                8ohoOl        dirtriot           lnVo h e 4     hen   W&8   lr.at8d Uadsr
                                                                                                    Slrtutu,       ritb




                                                 by   sootion4 ot ArtloleWlbh,                       u   urd.4,

                hOtim                 80 Of Arti                  882M,      48   8~10&06 Rm80d   citii
"tatutw, nhta8                         t0 the 8lOotioB Of                  trWtu@      ad th8 @ml'nmmt
Of 8Wh        di6ttkt8                 by trWtO48,                ad,     b*otW         a8 DWtlSd        t0 JC\lr
Qus&lOU,            &WlWid88             88 tO11a*8:

            "A onion Junior bllrge l County  Jmlor  College
      oia   Jolnt Oounty funlor CO&O,   rbnll~bo ~OLPO&, 040
      alnlatorsd On4 ooptlolld by ead unbar ths dlreotloaof l
      Board       of       MTUI         Juaior        Collqe            Twteer,         rleotobat lega
      rromthe Juafor   c01105a Dlsitrlotby tkr unllflo4totow
      of salb dirtriot rith 8wh t8rmIsof OttP00 88 MY bO DTQ-
      rids4 tan&or tho &ntwel Larbr Tnmteu ~exmabnt
      SObOO~ Distriot8. yrov1aed rumever,that    a
      oleotlon 10 ortlarsdfor tlm'oro~tloaof 812 2Xo?*t
      the mm   elaotlonat uhloh shall be detondned the enatloa
      of such dlstrlot, there shell albo bt &ubnlttd and tote6
                    ..




   w                  of who rrmll
           the qtrwtlon                    be th8 tunlor Cdl~o
   TTd”.        ia tha   @Wnt    8uoh dirtriot i8 8X'Wt.d. Tb.
   T om616at~rfor Jualor           Ool4e   TmAItnr  r8aolring the
   hl#mt    numbar ot      Vote8    at mob  llootlaa rball bo 4.0
   O&Ted    the Tr\utOO8        Of muoh dbtr%Ot, ami
                                           thy 8brU.
   hOu   Offi     M til‘.h O lbOt~OE ~1plf~d iOr d0v8r"
                         M n                                                            .
         Ths orl8lwl       Bomrdof CountytualorCoil*@                  Tmute*r,        hat-
                                            thr    ebow     rtatutm,       amA the
                                            the oleotlon of thalr 8uO@e68or8,
                                           of 8ald reatlon, refemd to the
             &OVmai~ the lleotlon of              t&Or8      for   lna*psna*nt
l*hool dlrt;rlotr.
         A8 you point out    mtlole SOM, R*ilred Civil Strtut**,
l8 th8 8t*tUt*VdlOh 8h0& &men        by nfw8Me     tha b8wOr to your
fiT8t qUe8tiOLI.Thlr 8tatUte r0vfd.8 fo r   t& &8tb srllbOtiOn,
                                                         ,
t.N,   et8. Cf tTWtbb6    Of do %a 0DbtLdOZlt
                                           8OhOO1 dt8tTiOt b tOUllr,
t0 8UOOd   thS first WU8tdM8, ULd I%&, in pU%, *I tOn8~8:
         %h Ofth 0    4 b tUi
                           tm)tOUhO M TOI%   l1 OOk  lt d8Wh
    inoorporatlon*l*otlon *&all hold offlea until the next ra-
    gul.mrtrwtmm elrot?on to be held on tto iirrt fktu.Hq
    :a April next ~uooee&i~ 6a4 u&J1 thalr rorpeotlro   clue-
    8428Or8h&V0 bOWi duly l18Ow *ab CWlifia, 8t WhiOh tw
    8OVa trwtsu    BUlba   llootbd for Mid m*peaeaat     q&o01
    6i8briOt, rbo8* TS8glOttV'O~tON           Ot Offk.       8hu       k     w
    rrlne4 la tho folIowIng mumor uql by the tollming mthob
    Suohtrwte.8 akalldxmwby &t,andtho@o tTMtOO8 4rewbg
    the aumbbn 1, a, b ati 4 8lmll8err8               oae   yew for        the
    firm or o:?loo an&in@wstb the nut ngu&r tnutso olu-
    tlonOQ the flrrt 6aturdu la A@lof   the iallowIng ymu
    2    y&:s;h;lr       IW8pbOtiW 8MOlOlOr8 haV0 ~@UI a*                         *lOOtOh
                     hb tho8s tXU8tOr8drrrin& th. a&&W8 8,
    64     T 8haUa8*n* for two year) for tbo tam of offloe
            with the nati n&d&F tTWt@@   d@OtiOa 01)tb8 f'LXWt
           II~lo April or the rmoond yur foll.wln~ their elor-
    tion.
         "The mild board of truatbu of each of stwh bdSDW&Uit
    8ohool dlrtrlotr 1noorpcratoU under the provl8lona 0r thlm
    Act 8hd?.   hare and exerol8e and Rre hereby rented with mu
    tha right8,   ponwrs; prlrllegw and duties oonferrd ud
    laqosel upon the truateb~ and boar& of trWtbb8     Of i&8-
    pondrnt rohod diatrietr by thm general &w* of t&i8 State.'
             Artlola LlW, Rsvlssb                                   nlataa to auoh
                                                      Civil Ststutea,
6UbeOqUmt       tWt’!e     l106tloQI for                 Lada~Zlt              6ObOO1 Oi6tdOtO
it4llti66,      6&    prOWi+     68 -1                                     :

             lm6 a 0v.a
                     l?.na:4~tu xwe:rillg tbo lugmat mm?ier
      of vot68      et   thhr
                         that 01 et&on, and the thrm or iour eardi-
     ~t~r~l~~tb~lu~rtn~roitD~*Bt~l~~-
     gwnt l~sotlo~~., ahull ba mtIt1.d to 80m u trwtoom
     ha.7under.    T h e a elec
                            0       t4et
                                       d tha ti.rmt  llo mtI# 8b ic 4r 0.
                                                                       l.l
     t6&0      by lot tho tcr% Mt wbioh they am ti 8WVO~ The
     ioar me&or6    dmwiar nwbcr'r       one, two, t&u* 6nd four
     elm:1 mm2     tot on0 ye6r, aad t&o threa w&era drrrbq
     tkw nurhr8 Slve, 81x an4 8oVom 6b611 80-s two yeara,
     or xit:l the maond of ?.prIltberattnr,            and until thslr
     mcoe6mor8 l m lleOtmS md qucrlIrI@d~           &ad nm.larLy thsro-
     after cm the flfbt     .Ma.r4n~    la April of nab year, foer
     tnut6Oa    and threa trumtsoa, dtenwtmly, aball k mleotd
     tor 6 tsra of two yara, to rueoood tbo trumtoo6 who80
     ka    8ball l: tbrt    tlma lx#ro. The mborm 01 the beard
     ramlain@ aftar l v&oanoy rh811 ill1 the aem ior the
     unexpired tenbe
              F eel rc    6OOOrdily1             in   areumnt          with ycu      th a t   the proper
lx swo r    tc yuur      flrtt quart Ion 1~ tolad                 rittla         the tom       and pro-
vi61068      Or t&C      tU0      #IX%;0188 nut          bW0iwbtmO             qUOta&'

         hrtlmlm6994, Bowlam Cltil Stmtutom,furnI8bee the anmar
to your 8eaOflAquertloa In It8 pmwImlori t&t    deotiew       for truste*8
of hi4o~emAoat l8bool ai8trIotr ahall  br ordord      by tbr Eowd ot
tr'urtoomof much 618triok. T h e lo r r emp a dlngCo u nty  tumlor
ccllaga Boati ot TTuah~~8hmla c a ll
                                   the ll~tloa                                            in t&o lrutant
oaio rather than            tbo     County       Jm.
              hmnrlq              Jour   ttlrb        ~84 last queotlon,            ma lay that under
the   an&w        of     fitid         e74&,          E,tj66d    ciril         StrtUtW,      aa 6BWld.6
ty     the’44th Lo~lrktun, 811 lrprwr ot rlntlry uc6 ddirorlnd
bellotr, to&!&ho?     wltii other lrpenm8 la0 Pdent to raid lhotlon,
shall h pal& for out or fund8 oi the Cotmtr Jtanlor Collqm DIrtrIot,
vltb the sraaptlon     of iseato 6l~~otlam @@e8.     tRldsr Artfole EO?b,
Iietlsrd    CItIl Statute, it I8 pr07Id@6 tbet )i.OO lhdl ti WI&
 to 8leatim j-e8       in trwtce   eleatlon8 out of t&a &3nrral fUrAdof
 the county.
              YOU    rlnh to tm adri8ed If the r@Sod
lnaoted      io tala w
                     a ny
                        eta tult
                               ffo o tla  s Co
                                      f u nlo r%~&:2:6.
dtb o u &     l   biAl     ha6 bcon lntrobaed                   to OhmlgO        tb6 8MttU
‘